     Case 4:19-cv-00299-DPM Document 15 Filed 11/19/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

CAROL A.WAKEFIELD                                           PLAINTIFF

v.                     No. 4:19-cv-299-DPM

PARKS TONE PLACE RETIREMENT CENTER;
P ARKSTONE LIVING CENTER, INC.;
P ARKSTONE DEVELOPMENT, INC.;
P ARKSTONE ASSISTED LIVING, INC.;
P ARKSTONE HOLDINGS, LLC; and
MEDICAL ASSETS HOLDING COMP ANY, LLC                    DEFENDANTS

                             JUDGMENT
     Wakefield's complaint is dismissed without prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
